IN THE SUPREME COURT OF THE STATE OF NEVADA


 MICHAEL EVANS MCNEAL,                                  No. 84660
                   Appellant,
               vs.
 THE STATE OF NEVADA,                                        FILED
                   Respondent.
                                                             MAY 1 3 2022
                                                            ELIZABETH A. BROWN
                                                          CLERKpF SUPREME COURT
                                                         BY
                                                               DEPUTY
                       ORDER DISMISSING APPEAL

             This is a pro se appeal from an order denying a "motion for
assistance of counsel," a "motion to resolve," and a "motion to transport."
Eighth Judicial District Court, Clark County; Michael Villani, Judge.
             Because no statute or court rule permits an appeal from this
order, we lack jurisdiction. Castillo u. State, 106 Nev. 349, 352, 792 P.2d
1133, 1135 (1990). Accordingly, we
             ORDER this appeal DISMISSED.




                                                   J.
                        Hardesty


           .,414Caug                                                   J.
Stiglich                                 Herndon



cc:   Hon. Michael Villani, District Judge
      Michael Evans McNeal
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk